UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-05346) Exact name of registrant as specified in charter:	Putnam Variable Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	December 31, 2015 Date of reporting period:	January 1, 2015 – June 30, 2015 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Message from the Trustees Dear Shareholder: Looking back on the first half of 2015, we can highlight some transitions in the financial markets. The U.S. economy has rallied from a brief dip during the first quarter, and bond yields have risen on a sustained basis in recent months. Firmer data on employment growth, wage gains, and consumer prices underscore this progress. The Federal Reserve is monitoring these and other indicators as it considers raising interest rates, an action it has not taken since 2006. Higher interest rates can pose a risk to fixed-income investments, while also having a less direct impact on stocks by adding to business financing costs, among othereffects. Through mid-2015, U.S. stock market averages have continued near record-high levels. Although gains have been modest this year, the U.S. market has been more placid than China’s market, in which a dizzying advance gave way to a sharp pullback in June, and European markets that were caught up in Greece’s debt crisis. Global market conditions, we believe, call for a well-crafted and flexible strategy. With the possibility that markets could move in different directions from here, it might be a prudent time to consult your financial advisor and determine whether any adjustments or additions to your portfolio are warranted. In the following pages, your portfolio manager provides a perspective for your consideration. Putnam’s disciplined fundamental research promotes a culture of thinking proactively about risks. We share with Putnam’s managers a deep conviction that an active, research-driven approach can play a valuable role in your portfolio. As always, thank you for investing with Putnam. We would also like to extend our thanks to Charles Curtis, who has retired from the Board of Trustees, for his many years of dedicated service. Performance summary (as of 6/30/15) Investment objective Capital appreciation Net asset value June 30, 2015 Class IA: $48.02 Class IB: $47.58 Total return at net asset value Russell 1000 (as of 6/30/15)* Class IA shares† Class IB shares‡ Growth Index 6 months 2.30% 2.18% 3.96% 1 year 6.12 5.85 10.56 5 years 99.28 96.82 134.54 Annualized 14.79 14.50 18.59 10 years 130.53 124.84 139.01 Annualized 8.71 8.44 9.10 Life 1,367.22 1,289.21 1,199.84 Annualized 10.29 10.08 9.84 For a portion of the periods, the fund had expense limitations, without which returns would have been lower. *Recent performance may have benefited from one or more legal settlements. †Class inception date: February 1, 1988. ‡Class inception date: April 30, 1998. The Russell 1000 Growth Index is an unmanaged index of those companies in the large-cap Russell 1000 Index chosen for their growth orientation. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. All total return figures are at net asset value and exclude contract charges and expenses, which are added to the variable annuity contracts to determine total return at unit value. Had these charges and expenses been reflected, performance would have been lower. Performance of class IB shares before their inception is derived from the historical performance of class IA shares, adjusted to reflect the higher operating expenses applicable to such shares. For more recent performance, contact your variable annuity provider who can provide you with performance that reflects the charges and expenses at your contract level. Allocations are shown as a percentage of the fund’s net assets. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings and allocations may vary over time. Putnam VT Voyager Fund 1 Report from your fund’s manager How did the portfolio perform for the six-month reporting period ended June 30, 2015? The portfolio’s class IA shares delivered a return of 2.30% for the period, underperforming the portfolio’s benchmark, the Russell 1000 Growth Index, which returned 3.96%. Among the stocks that detracted from performance were semiconductor company Micron Technology; online retailer Alibaba Group Holding; and retailer Michael Kors Holdings, which was sold by the end of the period. Stocks that contributed positively to performance included AMAG Pharmaceuticals, a specialty drug company; Gilead Sciences, a biopharmaceutical company; and aircraft manufacturer Airbus Group. The bull market for U.S. stocks entered its seventh year in March. How would you characterize conditions for investors today? While I believe the easy part is over — that is, a market driven by strong earnings growth and below-average valuation — I still lean bullish. One challenge for investors today relates to earnings growth. After delivering impressive earnings in 2014, U.S. corporations are facing a few more hurdles today. Many firms have started to reinvest more in their businesses for future growth, which can be a drag on earnings in the near term. Also, the strengthening U.S. dollar, combined with slowing growth in international markets, has hurt the earnings of U.S. companies that depend on non-U.S. markets for revenue. Although my outlook for earnings growth is mixed, I am not convinced we’re at the peak of the bull market. I believe chances are good that, beyond this year, earnings growth can return. Also, we have yet to see some of the classic signals that typically precede a recession, such as a spike in oil prices or higher unemployment claims. In fact, oil prices recently collapsed to five-year lows and unemployment claims are near 40-year lows. In a market where growth is harder to find, where are you seeing potential? One area that I find interesting is biotechnology — an industry that many investors believe is in bubble territory. When analyzing the potential of biotech stocks, I believe it is critical to distinguish between early-stage companies, many of which are vulnerable to extreme speculation, and large-cap biotech companies with proven products and solid pipelines. Among early-stage biotech companies, we are seeing multibillion-dollar valuations for firms whose drugs are still in Phase 1 trials. While investors should proceed with caution in this area, we should note that we are in an unprecedented period of innovation and drug development, and the health-care sector offers powerful secular growth trends, in my view. I believe stocks of many large-cap biotech companies are offering significant, sustainable growth prospects along with reasonable valuations. The sector is likely to encounter volatility and corrections, but I believe the long-term growth opportunity remains. And despite the surge in biotech stocks in 2014, valuations of the large-cap component are not out of line with the rest of the market, in my view. The energy sector has endured considerable declines. What is your view on energy stocks today? The key, as always, is our ability to find higher expected growth rates without paying too much for that growth — whether in a potentially overvalued area such as biotechnology or in a beaten-down sector like energy. In the energy sector today, while predicting the direction of prices is difficult, we are focused on finding where the market has been inefficient in pricing stocks relative to its commodity price assumptions. And we are finding what we believe are mispricings on both sides — in industries that tend to get hurt by declining oil prices, such as chemicals, and also in industries that benefit from cheaper oil, such as airlines. When a sector is struggling as energy has been, it can be an exciting time for our fundamental research and stock-picking process to find market inefficiencies and capitalize on them. What role did derivatives play in the portfolio? Although derivative investments were not a significant part of the portfolio, they did affect performance during the period. Specifically, forward currency contracts were used to hedge foreign exchange risk, and purchased and written options were used to manage downside risks and hedge against changes in values of securities that were held or expected to be purchased during the period. The views expressed in this report are exclusively those of Putnam Management and are subject to change. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the fund’s investment strategy and may vary in the future. Consider these risks before investing: Investments in small and/ or midsize companies increase the risk of greater price fluctuations. Growth stocks may be more susceptible to earnings disappointments, and the market may not favor growth-style investing. Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions and factors related to a specific company or industry. You can lose money by investing in the fund. Your fund’s manager Portfolio Manager Nick C. Thakore is a Co-Head of U.S. Equities at Putnam. He joined Putnam in 2008 and has been in the investment industry since 1993. Your fund’s manager may also manage other accounts advised by Putnam Management or an affiliate, including retail mutual fund counterparts to the funds in Putnam Variable Trust. 2 Putnam VT Voyager Fund Understanding your fund’s expenses As an investor in a variable annuity product that invests in a registered investment company, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, which are not shown in this section and would result in higher total expenses. Charges and expenses at the insurance company separate account level are not reflected. For more information, see your fund’s prospectus or talk to your financial representative. Review your fund’s expenses The two left-hand columns of the Expense per $1,000 table show the expenses you would have paid on a $1,000 investment in your fund from January 1, 2015, to June 30, 2015. They also show how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. To estimate the ongoing expenses you paid over the period, divide your account value by $1,000, then multiply the result by the number in the first line for the class of shares you own. Compare your fund’s expenses with those of other funds The two right-hand columns of the Expense per $1,000 table show your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All shareholder reports of mutual funds and funds serving as variable annuity vehicles will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expense ratios Class IA Class IB Total annual operating expenses for the fiscal year ended 12/31/14* 0.68% 0.93% Annualized expense ratio for the six-month period ended 6/30/15 0.66% 0.91% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Prospectus expense information also includes the impact of acquired fund fees and expenses of 0.01%, which is not included in the financial highlights or annualized expense ratios. Expenses are shown as a percentage of average net assets. *Restated to reflect current fees. Expense per $1,000 Expenses and value for a Expenses and value for a $1,000 investment, assuming $1,000 investment, assuming a actual returns for the 6 months hypothetical 5% annualized return ended 6/30/15 for the 6 months ended 6/30/15 Class IA Class IB Class IA Class IB Expenses paid per $1,000*† $3.31 $4.56 $3.31 $4.56 Ending value (after expenses) $1,023.00 $1,021.80 $1,021.52 $1,020.28 *Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended June 30, 2015. The expense ratio may differ for each share class. †Expenses based on actual returns are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Expenses based on a hypothetical 5% return are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. Putnam VT Voyager Fund 3 The fund’s portfolio 6/30/15 (Unaudited) COMMON STOCKS (95.9%)* Shares Value Aerospace and defense (3.2%) Airbus Group SE (France) 71,800 $4,658,689 Bombardier, Inc. Class B (Canada) 1,993,575 3,591,308 Honeywell International, Inc. 73,300 7,474,401 Northrop Grumman Corp. 24,000 3,807,120 Raytheon Co. 56,000 5,358,080 United Technologies Corp. 21,400 2,373,902 Airlines (2.9%) American Airlines Group, Inc. 254,400 10,159,464 Spirit Airlines, Inc. † 230,200 14,295,420 Auto components (0.2%) Johnson Controls, Inc. 33,300 1,649,349 Automobiles (2.1%) Fiat Chrysler Automobiles NV (United Kingdom) † S 213,838 3,107,066 Tata Motors, Ltd. (India) 336,849 2,296,529 Tesla Motors, Inc. † S 17,800 4,775,028 Yamaha Motor Co., Ltd. (Japan) 366,200 8,010,111 Banks (1.3%) Bank of America Corp. 424,884 7,231,526 JPMorgan Chase & Co. 28,250 1,914,220 Wells Fargo & Co. 40,300 2,266,472 Beverages (0.2%) SABMiller PLC (United Kingdom) 29,985 1,556,644 Biotechnology (10.7%) Aegerion Pharmaceuticals, Inc. † S 15,432 292,745 AMAG Pharmaceuticals, Inc. † S 175,365 12,110,707 ARIAD Pharmaceuticals, Inc. † 298,439 2,468,091 Biogen, Inc. † 48,800 19,712,272 Celgene Corp. † 230,900 26,723,212 Gilead Sciences, Inc. 180,072 21,082,830 PTC Therapeutics, Inc. † S 85,608 4,120,313 TESARO, Inc. † 15,300 899,487 United Therapeutics Corp. † 16,542 2,877,481 Building products (0.8%) Assa Abloy AB Class B (Sweden) 135,441 2,550,389 Fortune Brands Home & Security, Inc. 86,700 3,972,594 Capital markets (2.0%) Charles Schwab Corp. (The) 113,000 3,689,450 Goldman Sachs Group, Inc. (The) 6,000 1,252,740 KKR & Co. LP 440,500 10,065,425 Morgan Stanley 60,000 2,327,400 Chemicals (2.2%) CF Industries Holdings, Inc. 8,800 565,664 Dow Chemical Co. (The) 16,900 864,773 E.I. du Pont de Nemours & Co. 31,500 2,014,425 Monsanto Co. 56,400 6,011,676 Sherwin-Williams Co. (The) 18,800 5,170,376 Tronox, Ltd. Class A S 294,904 4,314,446 COMMON STOCKS (95.9%)* cont. Shares Value Commercial services and supplies (0.7%) Tyco International PLC 148,900 $5,729,672 Communications equipment (0.3%) QUALCOMM, Inc. 34,591 2,166,434 Consumer finance (0.3%) Discover Financial Services 37,900 2,183,798 Oportun Financial Corp. (acquired 6/23/15, cost $391,482) (Private) † ΔΔ F 137,362 352,334 Diversified consumer services (0.8%) H&R Block, Inc. 43,400 1,286,810 Houghton Mifflin Harcourt Co. † 137,914 3,475,433 ITT Educational Services, Inc. † S 443,267 1,759,770 Diversified financial services (0.3%) Challenger, Ltd. (Australia) 501,730 2,601,378 Electrical equipment (—%) Jiangnan Group, Ltd. (China) 1,514,000 435,554 Energy equipment and services (1.4%) Baker Hughes, Inc. 113,800 7,021,460 Ezion Holdings, Ltd. (Singapore) S 1,064,560 810,167 Halliburton Co. 88,067 3,793,046 Food and staples retail (1.0%) CVS Health Corp. 78,700 8,254,056 Food products (0.7%) JM Smucker Co. (The) 15,600 1,691,196 Keurig Green Mountain, Inc. 39,900 3,057,537 WH Group, Ltd. 144A (Hong Kong) † 1,312,500 894,015 Health-care equipment and supplies (0.9%) Boston Scientific Corp. † 174,600 3,090,420 C.R. Bard, Inc. 25,900 4,421,130 Health-care providers and services (0.2%) Anthem, Inc. 7,900 1,296,706 China Pioneer Pharma Holdings, Ltd. (China) 1,142,000 661,491 Health-care technology (0.2%) Castlight Health, Inc. Class B † S 255,230 2,077,572 Hotels, restaurants, and leisure (2.4%) Hilton Worldwide Holdings, Inc. † 188,400 5,190,420 Las Vegas Sands Corp. S 16,700 877,919 Melco Crown Entertainment, Ltd. ADR (Hong Kong) S 201,500 3,955,445 Restaurant Brands International LP (Units) (Canada) 916 33,186 Restaurant Brands International, Inc. (Canada) S 99,782 3,812,670 Thomas Cook Group PLC (United Kingdom) † 2,877,487 6,185,072 Household durables (2.1%) Panasonic Corp. (Japan) 295,100 4,054,505 PulteGroup, Inc. 461,638 9,302,006 Skyworth Digital Holdings, Ltd. (China) 896,000 797,570 Whirlpool Corp. 18,700 3,236,035 Household products (0.4%) Edgewell Personal Care Co. ## 12,370 1,207,312 Energizer Holdings, Inc. 16,400 2,157,420 4 Putnam VT Voyager Fund COMMON STOCKS (95.9%)* cont. Shares Value Independent power and renewable electricity producers (0.8%) Calpine Corp. † 234,500 $4,218,655 NRG Energy, Inc. 101,300 2,317,744 Industrial conglomerates (0.6%) Danaher Corp. S 46,600 3,988,494 Siemens AG (Germany) 8,255 831,499 Insurance (2.1%) American International Group, Inc. 7,600 469,832 Assured Guaranty, Ltd. 430,773 10,334,244 Genworth Financial, Inc. Class A † 886,100 6,707,777 Internet and catalog retail (4.2%) Amazon.com, Inc. † 40,100 17,407,009 Ctrip.com International, Ltd. ADR (China) † S 65,500 4,756,610 Delivery Hero Holding GmbH (acquired 6/12/15, cost $1,378,658) (Private) (Germany) † ΔΔ F 179 1,229,160 Expedia, Inc. 17,800 1,946,430 FabFurnish GmbH (acquired 8/2/13, cost $43) (Private) (Brazil) † ΔΔ F 32 27 Global Fashion Holding SA (acquired 8/2/13, cost $2,084,441) (Private) (Brazil) † ΔΔ F 49,204 1,278,578 New Bigfoot Other Assets GmbH (acquired 8/2/13, cost $43) (Private) (Brazil) † ΔΔ F 32 27 New Middle East Other Assets GmbH (acquired 8/2/13, cost $17) (Private) (Brazil) † ΔΔ F 13 11 Priceline Group, Inc. (The) † 7,503 8,638,729 Internet software and services (13.2%) Alibaba Group Holding, Ltd. ADR (China) † S 165,211 13,591,909 Baidu, Inc. ADR (China) † 20,100 4,001,508 Facebook, Inc. Class A † 418,369 35,881,417 Google, Inc. Class A † 85,868 46,372,155 Monster Worldwide, Inc. † S 579,046 3,786,961 Tencent Holdings, Ltd. (China) 174,600 3,484,544 Twitter, Inc. † 82,500 2,988,150 Yahoo!, Inc. † 48,400 1,901,636 IT Services (3.0%) MasterCard, Inc. Class A 44,800 4,187,904 Visa, Inc. Class A S 315,200 21,165,680 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 97,100 3,746,118 Media (2.1%) Charter Communications, Inc. Class A † S 9,100 1,558,375 Comcast Corp. Class A 81,715 4,914,340 Liberty Global PLC Ser. A (United Kingdom) † 53,949 2,917,022 Lions Gate Entertainment Corp. 22,400 829,920 Time Warner Cable, Inc. 10,138 1,806,287 Time Warner, Inc. 37,645 3,290,549 Walt Disney Co. (The) 24,600 2,807,844 Metals and mining (0.3%) Goldcorp, Inc. (Canada) 74,000 1,198,800 Newmont Mining Corp. 53,200 1,242,752 Oil, gas, and consumable fuels (2.7%) Anadarko Petroleum Corp. 39,300 3,067,758 EOG Resources, Inc. 22,300 1,952,365 Genel Energy PLC (United Kingdom) † 434,229 3,459,171 Gulfport Energy Corp. † 107,600 4,330,900 COMMON STOCKS (95.9%)* cont. Shares Value Oil, gas, and consumable fuels cont. MarkWest Energy Partners LP 43,100 $2,429,978 Pioneer Natural Resources Co. 5,200 721,188 Scorpio Tankers, Inc. 369,515 3,728,406 Suncor Energy, Inc. (Canada) 77,900 2,145,524 Whiting Petroleum Corp. † 24,932 837,715 Paper and forest products (0.5%) Louisiana-Pacific Corp. † S 165,700 2,821,871 Norbord, Inc. (Canada) 62,367 1,308,758 Personal products (0.5%) Avon Products, Inc. S 687,207 4,301,916 Pharmaceuticals (8.7%) AbbVie, Inc. 35,500 2,385,245 Allergan PLC † 65,142 19,767,991 Bristol-Myers Squibb Co. 74,400 4,950,576 Endo International PLC † 20,907 1,665,243 Jazz Pharmaceuticals PLC † 147,659 25,998,320 Mylan NV † 54,700 3,711,942 Pacira Pharmaceuticals, Inc. † S 25,600 1,810,432 Perrigo Co. PLC 34,300 6,339,669 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 122,900 7,263,390 Real estate investment trusts (REITs) (0.6%) American Tower Corp. R 34,200 3,190,518 Hibernia REIT PLC (Ireland) R 1,524,393 2,141,331 Real estate management and development (1.0%) Kennedy-Wilson Holdings, Inc. 156,912 3,858,466 RE/MAX Holdings, Inc. Class A 131,063 4,654,047 Road and rail (1.4%) Genesee & Wyoming, Inc. Class A † 47,119 3,589,525 Union Pacific Corp. 84,500 8,058,765 Semiconductors and semiconductor equipment (3.8%) Avago Technologies, Ltd. 26,900 3,575,817 Canadian Solar, Inc. (Canada) † 145,782 4,169,365 Intel Corp. 73,700 2,241,586 Lam Research Corp. 26,000 2,115,100 Maxim Integrated Products, Inc. 36,900 1,275,818 Micron Technology, Inc. † 333,687 6,286,663 NXP Semiconductor NV † 44,800 4,399,360 ON Semiconductor Corp. † 306,400 3,581,816 Skyworks Solutions, Inc. 13,100 1,363,710 SunEdison, Inc. † S 100,800 3,014,928 Software (3.3%) Activision Blizzard, Inc. 35,000 847,350 Longtop Financial Technologies, Ltd. ADR (Hong Kong) † F 99,123 — Microsoft Corp. 133,400 5,889,610 Nintendo Co., Ltd. (Japan) 18,400 3,077,567 Oracle Corp. 104,461 4,209,778 Salesforce.com, Inc. † 124,900 8,696,787 TiVo, Inc. † 503,300 5,103,462 Specialty retail (2.0%) Advance Auto Parts, Inc. 8,700 1,385,823 Gap, Inc. (The) 58,700 2,240,579 Putnam VT Voyager Fund 5 COMMON STOCKS (95.9%)* cont. Shares Value Specialty retail cont. Home Depot, Inc. (The) 90,300 $10,035,039 Lowe’s Cos., Inc. 48,900 3,274,833 Technology hardware, storage, and peripherals (6.2%) Apple, Inc. 335,923 42,133,142 Casetek Holdings, Ltd. (Taiwan) 372,000 2,302,808 Lenovo Group, Ltd. (China) 2,208,000 3,059,249 Samsung Electronics Co., Ltd. (South Korea) 2,276 2,587,268 SanDisk Corp. 13,400 780,148 Western Digital Corp. 21,800 1,709,556 Thrifts and mortgage finance (0.2%) Dewan Housing Finance Corp., Ltd. (India) 313,367 2,071,480 Tobacco (0.4%) Philip Morris International, Inc. 38,900 3,118,613 Transportation infrastructure (0.2%) Aena SA (Spain) † 18,499 1,933,256 Wireless telecommunication services (0.4%) SoftBank Corp. (Japan) 22,200 1,307,675 Vodafone Group PLC ADR (United Kingdom) 68,300 2,489,534 Total common stocks (cost $659,227,661) WARRANTS (1.0%)* † Expiration date Strike price Warrants Value Gree Electric Appliances, Inc. of Zhuhai 144A (China) 3/24/16 $0.00 262,900 $2,709,129 Wells Fargo & Co. W 10/28/18 34.01 175,913 3,956,283 Wuliangye Yibin Co., Ltd. 144A (China) 4/15/16 0.00 308,700 1,578,098 Total warrants (cost $4,541,813) CONVERTIBLE PREFERRED STOCKS (0.9%)* Shares Value Allergan PLC 5.50% cv. pfd. 1,963 $2,046,585 Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $1,069) (Private) † ΔΔ F 375 962 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $20,444) (Private) † ΔΔ F 6,490 18,399 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $48,019) (Private) † ΔΔ F 9,434 43,217 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $69,646) (Private) † ΔΔ F 13,683 62,682 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $39,056) (Private) † ΔΔ F 7,114 35,150 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $117,903) (Private) † ΔΔ F 15,352 106,113 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $330,694) (Private) † ΔΔ F 116,033 297,625 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $418,161) (Private) † ΔΔ F 146,723 376,345 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $1,316,369) (Private) † ΔΔ F 462,322 1,184,732 Uber Technologies, Inc. Ser. E, 8.00% cv. pfd. (acquired 2/18/15, cost $4,029,742) (Private) † ΔΔ F 119,162 3,573,170 Total convertible preferred stocks (cost $8,354,103) PURCHASED OPTIONS Expiration Contract OUTSTANDING (0.7%)* date/strike price amount Value Alibaba Group Holding, Ltd. ADR (Call) Jan-16/$110.00 $107,907 $98,195 Alibaba Group Holding, Ltd. ADR (Call) Jul-15/90.00 115,883 12,767 Alibaba Group Holding, Ltd. ADR (Call) Jul-15/100.00 185,470 6,738 Alibaba Group Holding, Ltd. ADR (Call) Jul-15/110.00 115,883 1,577 Coca-Cola Co. (The) (Call) Aug-15/50.00 358,039 1,103 DISH Network Corp. (Call) Aug-15/55.00 59,004 764,317 Huntsman Corp. (Call) Aug-15/16.00 345,189 2,105,273 L-3 Communications Holdings, Inc. (Call) Jul-15/105.00 63,833 548,772 Mobileye NV (Call) Jul-15/45.00 85,322 702,866 Pandora Media, Inc. (Call) Jul-15/11.00 272,894 1,241,542 SABMiller PLC (Call) Jul-15/41.40 256,810 19,490 SPDR S&P rust (Call) Jul-15/222.00 850,359 6,616 SPDR S&P rust (Call) Aug-15/222.00 1,172,669 57,461 SPDR S&P rust (Call) Jul-15/220.00 2,154,950 73,742 SPDR S&P rust (Call) Jul-15/216.00 937,766 70,107 SPDR S&P rust (Call) Jul-15/218.00 1,860,785 49,981 SPDR S&P rust (Call) Jul-15/220.00 2,409,380 36,141 SPDR S&P rust (Call) Jul-15/222.00 3,571,438 27,786 SPDR S&P rust (Call) Jul-15/220.00 1,119,372 16,791 SPDR S&P rust (Call) Jul-15/222.00 1,860,785 14,477 Wynn Resorts, Ltd. (Call) Jul-15/90.00 27,853 259,426 Total purchased options outstanding (cost $9,647,321) INVESTMENT COMPANIES (0.6%)* Shares Value iShares Dow Jones U.S. Home Construction Index Fund S 31,800 $872,910 Market Vectors Junior Gold Miners ETF S 171,000 4,129,650 Total investment companies (cost $5,083,498) SHORT-TERM INVESTMENTS (9.4%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.24% d Shares 72,211,515 $72,211,515 Putnam Short Term Investment Fund 0.10% L Shares 2,492,681 2,492,681 SSgA Prime Money Market Fund Class N 0.04% P Shares 4,247,000 4,247,000 U.S. Treasury Bills 0.01%, November 5, 2015 Δ $439,000 438,969 Total short-term investments (cost $79,390,186) Total investments (cost $766,244,582) Key to holding’s abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank bp Basis Points ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from January 1, 2015 through June 30, 2015 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $846,533,320. † This security is non-income-producing. ΔΔ This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $8,558,532, or 1.0% of net assets. 6 Putnam VT Voyager Fund Δ
